NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3910-18T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

L.P.,

     Defendant-Appellant.
______________________________

                   Argued December 19, 2019 – Decided January 8, 2020

                   Before Judges Alvarez and Suter.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Accusation No. 04-09-
                   2050.

                   Emeka Nkwuo argued the cause for appellant (Lomurro
                   Munson, Comer, Brown & Schottland LLC, attorneys;
                   Christina Vassiliou Harvey, of counsel; Emeka Nkwuo,
                   of counsel and on the brief).

                   Ian David Brater, Assistant Prosecutor, argued the
                   cause for respondent (Christopher J. Gramiccioni,
                   Monmouth County Prosecutor, attorney; Ian David
                   Brater, of counsel and on the brief).
PER CURIAM

      L.P. appeals the denial of her expungement application. We affirm the

denial because her conviction for child endangerment under N.J.S.A. 2C:24-4(a)

is not subject to expungement. Also, the trial court did not abuse its discretion

by denying the application under N.J.S.A. 2C:52-2(c)(3) as contrary to the

public interest.

      Petitioner was arrested in 2004 after she sold drugs, including ecstasy, to

an undercover police officer on multiple occasions. A search of her apartment

yielded drugs, a considerable quantity of cash and two handguns, one of which

was hidden under the mattress of the bed used by her fourteen-year-old daughter.

She was charged with multiple offenses under a twenty-eight count accusation.

In 2004, petitioner pleaded guilty to third-degree distribution of a controlled

dangerous substance (CDS), N.J.S.A. 2C:35-5(b)(9)(b);1 two counts of third-

degree unlawful possession of a handgun, N.J.S.A. 2C:39-5(b) and third-degree

endangering the welfare of a child, N.J.S.A. 2C:24-4(a). She was sentenced to

three-years probation on each count, to be served concurrently, and to pay



1
  The judgment of conviction provides that the conviction was for possessi on
of CDS in violation of N.J.S.A. 2C:35-10(a)(1), however, at the expungement
hearing, both counsel indicated this was an error and that the conviction was for
CDS distribution.
                                                                         A-3910-18T2
                                       2
assessments and penalties.       She successfully completed all court-ordered

requirements and her case was closed.

         Petitioner was arrested in 2012 for theft by unlawful taking, N.J.S.A.

2C:20-3(a). She pleaded guilty in 2013 to violation of a local ordinance for

disorderly conduct. She was ordered to pay restitution to the victim, fines and

costs.

         Petitioner's request to expunge the 2004 and 2013 convictions was denied

on May 9, 2019.         The trial court rejected petitioner's argument that the

legislature intended non-sexual conduct offenses under N.J.S.A. 2C:24-4(a) to

be subject to expungement. Any conviction under subsection "a" was not

expungeable under N.J.S.A. 2C:52-2(b) based on the plain language of the

statute. The trial court found expungement of petitioner's convictions was not

in the public interest. She was not a drug-addict but had "distributed narcotics

for profit." She was selling ecstasy, which is a dangerous drug. Petitioner had

drugs, cash and handguns. She endangered her child by storing the gun under

her daughter's mattress.

         On appeal, petitioner raises the following arguments:

               POINT ONE

               APPELLANT'S   EXPUNG[E]MENT         IS            NOT
               PROHIBITED UNDER N.J.S.A. 2C: 52-2 (b).

                                                                         A-3910-18T2
                                         3
            POINT TWO

            [L.P]'S EXPUNG[E]MENT SHOULD NOT BE
            BARRED     BECAUSE   N.J.S.A.2C:52-2(b) IS
            AMBIG[U]OUS AND THE RULE OF LENITY
            REQUIRES THAT AMBIG[U]OUS STATUTES
            MUST BE RULED IN FAVOR OF THE
            DEFENDANT.

            POINT THREE

            [L.P.]'S EXPUNGEMENT SHOULD BE GRANTED
            BECAUSE IT IS CONSISTENT WITH THE PUBLIC
            INTEREST.

      "The Legislature's intent is the paramount goal when interpreting a statute

and, generally, the best indicator of that intent is the statutory language."

DiProspero v. Penn, 183 N.J. 477, 492 (2005) (citing Frugis v. Bracigliano, 177
N.J. 250, 280 (2003)). We are not to "rewrite a plainly-written enactment of the

Legislature [or] presume that the Legislature intended something other than that

expressed by way of the plain language." O'Connell v. State, 171 N.J. 484, 488

(2002).   We cannot add qualifications the legislature did not include.

DiProspero, 183 N.J. at 492 (citing Craster v. Bd. of Comm'rs, 9 N.J. 225, 230

(1952)). We review this issue de novo because it raises an issue of statutory

interpretation. Beim v. Hulfish, 216 N.J. 484, 497 (2014).




                                                                         A-3910-18T2
                                       4
      The expungement statute 2 prohibits the expungement of certain

convictions.

               Records of conviction for the following crimes
               specified in the New Jersey Code of Criminal Justice
               shall not be subject to expungement: . . . ; subsection a.
               of N.J.S.2C:24-4 (Endangering the welfare of a child
               by engaging in sexual conduct which would impair or
               debauch the morals of the child, or causing the child
               other harm); paragraph (4) of subsection b. of N.J.S.
               2C:24-4 (Photographing or filming a child in a
               prohibited sexual act or for portrayal in a sexually
               suggestive manner); paragraph (3) of subsection b. of
               N.J.S.2C:24-4 (Causing or permitting a child to engage
               in a prohibited sexual act or the simulation of an act, or
               to be portrayed in a sexually suggestive manner);
               subparagraph (a) of paragraph (5) of subsection b. of
               N.J.S.2C:24-4 (Distributing, possessing with intent to
               distribute or using a file-sharing program to store items
               depicting the sexual exploitation or abuse of a child);
               subparagraph (b) of paragraph (5) of subsection b. of
               N.J.S.2C:24-4 (Possessing or viewing items depicting
               the sexual exploitation or abuse of a child); . . . .

               [N.J.S.A. 2C:52-2(b) (emphasis added).]

      Petitioner's conviction under N.J.S.A. 2C:24-4(a) cannot be expunged

under this statute. First, the expungement statute enumerates subsection "a" as

one of the offenses that cannot be expunged.            Next, the language in the

parenthetical that follows the statutory citation includes conduct "causing the


2
   The expungement statute's recent amendment did not change the language
relevant to this appeal. See L. 2019, c. 269.
                                                                            A-3910-18T2
                                           5
child other harm" without making any reference in that phrase to sexual conduct.

A court is not to "presume that the Legislature intended something other than

what it expressed in plain words." In re Plan for Abolition of the Council on

Affordable Hous., 214 N.J. 444, 468 (2013). Where there is no ambiguity in the

language of a statute, as is the case here, "a court's task is complete." Ibid.

Petitioner was convicted under N.J.S.A. 2C:24-4(a) and a conviction under that

statute cannot be expunged.

      Petitioner contends that reference in the parenthetical to "causing the child

other harm" was limited to harm caused by sexual conduct. She argues the

Legislature could have included abuse and neglect related harms if it intended

to include them. In N.T., we recently explained:

            [t]he phrases "who engages in sexual conduct which
            would impair or debauch the morals of a child" and
            "who causes the child harm that would make the child
            an abused or neglected child" are separated by a comma
            and the word "or" indicates they are disjunctive and
            refer to a list of two distinct harms.

            [ State v. N.T., __ N.J. Super. __. (App. Div. 2019) (slip
            op. at 8).] 3




3
  We are not bound by the opinion of another panel of the Appellate Division.
See Brundage v. Estate of Carambio, 394 N.J. Super. 292, 298 n.4 (App. Div.
2007), rev'd on other grounds, 195 N.J. 575, 593 (2008).
                                                                           A-3910-18T2
                                        6
Thus, we rejected petitioner's construction of the parenthetical that is was

limited to harms arising from sexual conduct only.

      Petitioner cites to the expungement statute prior to its 2016 amendment to

support her argument that non-sexual child endangerment offenses are

expungeable. In 2004, when petitioner pleaded guilty, and until 2016, the

expungement statute provided:

             Records of conviction for the following crimes
             specified in the New Jersey Code of Criminal Justice
             shall not be subject to expungement . . . section 2C:24-
             4a. (Endangering the welfare of a child by engaging in
             sexual conduct which would impair or debauch the
             morals of the child)[.]

             [N.J.S.A. 2C:52-2(b) (1994).]

It did not include reference to "other harms." The language "causing the child

other harm" was added in 2016. The committee statement accompanying the

bill provided the purpose of the amendment was to "update, using the accepted

current citation format, the statutory citations for the list of criminal convictions

that are not subject to expungement; such updating does not add any additional

crimes to this list[.]" Statement of the Senate Judiciary Comm. to A. 206, 471,

1663, 2879, 3060, and 3108 (May 7, 2015). Because the original parenthetical

only referenced sexual conduct, petitioner argues the Legislature did not intend



                                                                             A-3910-18T2
                                         7
to expand the list of prohibited crimes when it amended the statute in 2016 to

add "other harm" that was not sexual in nature.

      We rejected a similar argument in In re Expungement of W.S., 367 N.J.

Super. 307, 312-13 (App. Div. 2004). W.S. concerned N.J.S.A. 2C:52-2(b)'s list

of non-expungeable offenses, specifically a conviction under "section 2C:14-2

(Aggravated Sexual Assault). . . ."         Id. at 310.   The statute prohibited

expungement under N.J.S.A. 2C:14-2 without making a distinction between

different degrees of the offense. It was the parenthetical that followed the

statutory citation that gave rise to the question about the scope of the statute's

prohibition. The issue in W.S. was "whether the parenthetical reference to

'aggravated sexual assault' following 'section 2C:14–2' in N.J.S.A. 2C:52–2(b)

limit[ed] the violations of N.J.S.A. 2C:14–2 that [were] not subject to

expungement to aggravated sexual assaults or [was it] simply an incomplete

description of the offenses proscribed by N.J.S.A. 2C:14–2." Id. at 311. In

W.S., we held the parenthetical that followed the statutory citation was "simply

an incomplete and thus inaccurate description of this offense that does no t limit

the scope of the prohibition against expungement." Id. at 312.

      Here, the expungement statute unequivocally states that offenses under

subsection "a" of N.J.S.A. 2C:24-4 cannot be expunged.           In 2004, when


                                                                          A-3910-18T2
                                        8
petitioner pleaded guilty, paragraph "a" of the child endangerment statute

provided:

            Any person having a legal duty for the care of a child
            or who has assumed responsibility for the care of a
            child who engages in sexual conduct which would
            impair or debauch the morals of the child, or who
            causes the child harm that would make the child an
            abused or neglected child as defined in R.S.9:6-1,
            R.S.9:6-3 and P.L.1974, c. 119, s.1 (C.9:6-8.21) is
            guilty of a crime of the second degree. Any other
            person who engages in conduct or who causes harm as
            described in this subsection to a child under the age of
            [sixteen] is guilty of a crime of the third degree.

            [N.J.S.A. 2C:24-4(a) (2001) (emphasis added).]

At least since 1979, the statute has included reference in subsection "a" to "harm

that would make the child an abused or neglected child." L. 1979, c. 178, §46.

In 2013, the statute was amended.       N.J.S.A. 2C:24-4(a)(1) now addresses

"sexual conduct which would impair or debauch the morals of the child."

N.J.S.A. 2C: 24-4(a)(2) addresses "harm that would make the child an abused

or neglected child as defined in [specific sections of Title Nine]." Had the

legislature intended to limit the expungement statute to sexual offenses only, it

could have said so in the 2016 amendments because by then N.J.S.A. 2C:24-4(a)

had been amended to create subsections (a)(1) and (a)(2). We observed in N.T.

that "[t]he Legislature did not do so. We infer, through well-established law,


                                                                          A-3910-18T2
                                        9
that the omission was intentional." N.T., __ N.J. Super. __ (slip op.at 9) (citing

Ryan v. Renny, 203 N.J. 37, 58, (2010)).

      We conclude the expungement statute's parenthetical prior to 2016 was

not intended to limit the scope of the prohibition against expungement to sexual

conduct only. To read the expungement statute otherwise would be to limit the

legislature's inclusion of subsection "a" to just a portion of that statute, despite

the Legislature's longstanding inclusion in N.J.S.A. 2C:24-4(a) of sexual and

non-sexual offenses.

      Petitioner argues the phrase "other harm" is not defined and the term abuse

and neglect is not mentioned in the expungement parenthetical. She contends

the doctrine of lenity should apply because, at best, the statute is ambiguous.

      The doctrine of lenity "holds that when interpreting a criminal statute,

ambiguities that cannot be resolved by either the statute's text or extrinsic aids

must be resolved in favor of the defendant." State v. Gelman, 195 N.J. 475, 482

(2008). It "is founded on the long-standing and fundamental principle that a

person facing a criminal charge is entitled to 'fair warning . . . of what the law

intends to do if a certain line is passed.'" Id. at 482 (quoting United States v.

Bass, 404 U.S. 336, 347-48 (1971) (citation omitted)).




                                                                            A-3910-18T2
                                        10
      Lenity does not apply in this case. The statute is not ambiguous as we

have determined. Its plain language precludes expungement of a conviction

under N.J.S.A. 2C:24-4(a). Also, "the expungement statute is a remedial, not a

punitive statute." State v. T.P.M., 189 N.J. Super. 360, 367-68 (App. Div. 1983).

It "relates to neither the form of sentence nor the extent of punishment." Id. at

368. As such, lenity, which applies in interpreting a criminal statute, does not

apply in construing the expungement statute. See State v. Meinken, 10 N.J. 348,

352 (1952) (providing that remedial laws should be liberally construed and penal

laws, strictly construed).

      Under N.J.S.A. 2C:52-2(c), expungement "shall be denied" for a

"conviction for the sale or distribution of controlled dangerous substance . . . ."

One exception to this prohibition is for third or fourth-degree CDS offenses

where "expungement is consistent with the public interest, giving due

consideration to the nature of the offense and the petitioner's character and

conduct since conviction." N.J.S.A. 2C:52-2(c)(3). A court is to "consider and

balance" these factors. In re Kollman, 210 N.J. 557, 572 (2012) (citing N.J.S.A.

2C:52-2(c)(3)).

      Petitioner contends expungement is consistent with the public interest and

should have been granted. She submitted letters to the court attesting to her


                                                                           A-3910-18T2
                                       11
good character. But for the disorderly conduct conviction in 2013, she did not

commit an offense in over fourteen years.

      We discern no abuse of discretion by the trial court in denying petitioner's

expungement request. Id. at 210 N.J. at 577 (providing trial court's balancing

of competing factors is reviewed for abuse of discretion). Although petitioner

submitted character letters, the trial court considered that petitioner distributed

"highly dangerous" narcotics for profit to an undercover police officer on

multiple occasions and kept the drugs in her home. At the time of her arrest ,

police located two handguns, one of which was found under the mattress of a

bed used by her fourteen-year-old daughter. After her 2004 conviction, she

pleaded guilty in 2013 to an offense that was downgraded to disorderly conduct.

The court properly took all of this into consideration in determining t hat

expungement was not in the public interest.

      Affirmed.




                                                                           A-3910-18T2
                                       12